Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-21 are directed to invention non-elected without traverse.  Accordingly, claims 18-21 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Krawzsenek on 10/14/2021.

The application has been amended as follows: 

In the claims:
In claim 16, line 2, replace “claim 2” with “claim 1”.
Cancel claims 18-21.
Allowable Subject Matter
Claims 1 and 3-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments/arguments of dated 9/15/2021 are persuasive to overcome the pending rejections as to the point that the prior art fails to teach or renders obvious to an atomic layer polishing process including the step of spraying a second reactive gas toward the determined peak position such that a second reactive gas layer is formed in a surface of the peak, wherein the second reactive gas is capable of bonding to a second atom as a component of the specimen, wherein the second reactive gas bonds to the second atom to form the second reactive gas layer, wherein the second reactive gas has a higher bonding ability to the second atom than to other atoms than the second atom; and applying energy to the peak position where the second reactive gas layer is deposited, thereby separating the second atom bonded to the second reactive gas from the specimen, wherein the first and second atoms are different as the context of claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713